Per Curiam.
The objection to the recognizance is obviated by the fact, that it was in the power of the appellee, to have it amended, and by omitting to rule the appellant to do so, he waived the benefit of bail altogether. The other objections are better founded. The amount of the demand is not so stated as to entitle the party to an appeal; and the costs were not paid within the period allowed to perfect the appeal, of which payment of all the taxed costs is an integral part.
Judgment reversed, and the appeal quashed.